DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 was filed after the mailing date of the Final Office Action on November 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Drawings
The drawings were received on February 15, 2021.  These drawings are acceptable.
Specification
The substitute specification filed February 15, 2021 has been entered because it  conforms to 37 CFR 1.125(b) and (c).
Response to Amendment
The amendment to claims 1, 2, 5, 6 and  new claims 15 - 18, submitted February 15, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 9, filed February 15, 2022, with respect to objections to the drawings have been fully considered and are persuasive in view of the acceptance of the Replacement drawings.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 9, filed February 15, 2022, with respect to the objection to the Specifications have been fully considered and are persuasive in view of the acceptance of the substitute Specification.  The objection to the Specification has been withdrawn. 
Applicant’s arguments, see page 10, filed February 15, 2022, with respect to the objection to claim 1 have been fully considered and are persuasive in view of the claim amendment.  The objection to claim 1 has been withdrawn. 
Applicant’s arguments, see page 10, filed February 15, 2022, with respect to the rejection of claims 1-9 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 1-9 under 35 USC 112(b) has been withdrawn. 
Allowable Subject Matter
Claims 1 – 9 and 15 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on February 15, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, the claims are allowed for the reasons set out in the Applicant’s arguments received October 22, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622